DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA426303A1 to Grinder.
With regards to claim I, Grinder teaches a rotative lumber piece charger for transferring lumber pieces, the rotative lumber piece charger comprising: 
a driving shaft (14) rotating about a longitudinal axis; 
a transfer wheel (12) comprising a main body mounted to the driving shaft and rotating therewith (figure 2); 
a lumber piece grasping assembly (10) rotatably connected to the main body of the transfer wheel and rotatable with respect to the main body of the transfer wheel about a lumber rotation axis (figures 1-4, the lumber piece grasping assembly being 
an angular orientation control system connected to the lumber piece grasping assembly, the angular orientation control system selectively rotating the lumber piece grasping assembly about the lumber rotation axis (page 4, line 15 - page 5 line 32).

With regard to claims 2 and 10, Grinder teaches the lumber piece grasping assembly comprises a lumber supporting member (22) engaging a first surface of the corresponding lumber piece and a lumber grasping member (24) selectively engageable to a second surface of the lumber piece, the lumber supporting member being rotatably connected to the main body of the transfer wheel to rotate about the lumber rotation axis and the lumber grasping member being rotatably connected to the lumber supporting member (figures 2-4).

With regards to claims 3 and 11, Grinder teaches the angular orientation control system comprises an angular control actuator operatively connected to the lumber supporting member and driving the lumber supporting member in rotation about the lumber rotation axis, the angular control actuator being a rotative actuator (page 6, line 11- page 7 line 5).

With regards to claims 4 and 12, Grinder teaches the angular orientation control system comprises a rotative shaft (72) connected to the angular control actuator (106. page 4. lines 4-25), the lumber supporting member being mounted to the rotative 

With regards to claims 5, 13, Grinder teaches the angular control actuator is configured to monitor and control of the angular position of the rotary shaft and automatically drive the rotative shaft and the lumber supporting member to an initial angular orientation, before the lumber supporting member reaches a rotative grasping position, for each complete rotation of the driving shaft (page 12, line 26- page 13, line 23).

With regards to claims 6 and 14, Grinder teaches the angular orientation control system further comprises a return mechanism configured to drive the lumber supporting member to an initial angular orientation, before the lumber supporting member reaches a rotative grasping position, for each complete rotation of the driving shaft (page 12, line 26- page 13, line 23).

With regards to claims 7 and 15, Grinder teaches the rotative lumber piece charger comprises a plurality of lumber piece grasping assemblies angularly spaced apart along the main body of the transfer wheel and rotating independently about corresponding lumber rotation axis (figure 2).

With regards to claims 8 and 16, Grinder teaches the main body of the transfer wheel includes two discs mounted to the driving shaft and longitudinally spaced apart 

With regards to claim 9, Grinder teaches a rotative lumber piece charger for concurrently transferring and angularly orienting lumber pieces being transferred along a conveying axis, the rotative lumber piece charger comprising: a driving shah ( 14) extending along a longitudinal axis and substantially perpendicular to the conveying axis; at least one transfer wheel ( 12) mounted onto a corresponding section of the driving shaft and rotating therewith; at least one lumber piece grasping assembly (10) configured to grasp a section of a corresponding one of the lumber pieces, temporarily retain the section of the lumber piece and release the lumber piece, the at least one lumber piece grasping assembly being rotatably connected to a corresponding one of the at least transfer wheel and being selectively rotatable about a lumber rotation axis extending substantially parallel to the longitudinal axis to change an angular orientation of the corresponding one of the lumber pieces as it is temporarily retained; and an angular orientation control system mounted to the corresponding one of the at least transfer wheel and operatively connected to a corresponding one of the at least one lumber piece grasping assembly, the angular orientation control system selectively rotating the corresponding lumber piece grasping assembly about the lumber rotation axis to control an angular orientation thereof (figures 2-7).

With regards to claim 17, Grinder teaches a method for transferring and angularly orienting successive lumber pieces between a first carrier assembly (118) and a second carrier assembly (126), for each one of the successive lumber pieces the method comprising the steps of: determining a desired angular orientation of the lumber piece at a rotative release position corresponding to a rotative position of a corresponding lumber piece grasping assembly ( 10) for releasing the lumber piece onto the second carrier assembly; grasping the lumber piece from the first carrier assembly using the corresponding lumber piece grasping assembly; retaining the lumber piece by the lumber piece grasping assembly during rotative transfer by the lumber piece grasping assembly between the first earner assembly and the second carrier assembly and concurrently selectively rotating the lumber piece grasping assembly about a lumber rotation axis for angularly orienting the lumber piece at the desired angular orientation; and releasing the lumber piece onto the second carrier assembly using the corresponding lumber piece grasping assembly (abstract, figure 7).

With regards to claim 20, Grinder teaches comprising the step of rotating a transfer wheel (12) having the lumber piece grasping assembly rotatably mounted thereon to perform rotative transfer of the lumber piece by the lumber piece grasping assembly between the first carrier assembly and the second carrier assembly (abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grinder in view of CA2910228A1 to Gravel.
With regard to claim 18, Grinder includes all the claim language but does not disclose the step of determining the desired angular orientation of the lumber piece at a rotative release position comprises scanning the lumber piece using a vision system and generating optimization parameters.  Gravel teaches the step of determining the desired angular orientation of the lumber piece at a rotative release position comprises scanning the lumber piece using a vision system (0, 42) and generating optimization 

With regard to claim 19, Grinder includes all the claim language but does not disclose the step of determining a desired angular orientation of the lumber piece at a rotative release position includes processing the optimization parameters and generating orientation data corresponding to the desired angular orientation of the lumber piece.  Gravel teaches determining a desired angular orientation of the lumber piece at a rotative release position includes processing the optimization parameters and generating orientation data corresponding to the desired angular orientation of the lumber piece (paragraph [0072]).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Gravel with the disclosure of Grinder to more efficiently process the lumber through the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/           Supervisory Patent Examiner, Art Unit 3651